     Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.1 Page 1 of 11
                                                               FILED
                                                        2020 NOV 19 AM 3:31
                                                              CLERK
                    IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
                          FOR THE DISTRICT OF UTAH




CLINTON STRANGE,
Plaintiff



                                                Case: 2:20-cv-00828 • ... •·
v.                                              Ass!gned To : Pead, Dustin 8.
                                                Assrgn. Date: 11/20/2020
                                                Description: Strange V. Clear Unk
                                                Technologies




CLEARLINK TECHNOLOGIES, LLC d/b/a USDIRECT,
a Utah Domestic Limited Liability Company




                                                        ***JURY TRIAL DEMANDED***




                             CIVIL ACTION COMPLAINT
                   FOR WILLFUL & KNOWING VIOLATIONS OF:

             THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

                                            &
       THE UTAH TELEPHONE AND FACSIMILE SOLICITATION ACT OF 2003




                                       Page 1 of 11
   Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.2 Page 2 of 11



                                 PRELIMINARY STATEMENTS:

   1. Plaintiff pro se Clinton Strange brings this private consumer protection enforcement

       action in good faith against CLEAR LINK TECHNOLOGIES, LLC d/b/a USDIRECT, a

       Utah Domestic Limited Liability Company (Defendant) for alleged willful and knowing

       violations ofTHE TELEPHONE CONSUMER PROTECTION ACT OF 1991 ("TCPA")

       & THE UTAH TELEPHONE AND FACSIMILE SOLICITATION ACT OF 2003

       "UTAFSA").

   2. Plaintiff seelrn a maximum award of recovery of all clerk fees; statutory damages; and

       attorney fees (if any) together along with costs associated with bringing and litigating the

       action; and post judgement interest; plus, injunctive relief enjoining Defendant from future

       violations.


                                     JURISDICTION & VENDE:
   3. Jurisdiction primarily arises in this U.S. District Court under a Federal Question pursuant

       to 28 U.S.C. § 1331 (the TCPA is a Federal Statute).

   4. Supplemental Jurisdiction would be properly applied (relevant to Plaintiffs State Law

       Claims) in this action because the Utah Supreme Court has ruled that the UTAFSA is not

       pre-empted by Federal Statute (specifically the TCPA) pursuant to 28 U.S.C. § 1367 and

       UTAH DIV OF CONSUMER PROT. v. FLAGSHIP CAPITAL - Supreme Court ofUtah
                                                        1
       No. 20040172 (November 8, 2005) finding




1 : at ~ 23 "Having concluded that the TCP A does not preempt the Utah laws either expressly or
impliedly, we need not address the question of whether preemption is ajurisdictional question. Rather,
because the Utah laws are independently valid, the district court had subject matter jurisdiction over this
case."




                                                Page 2 of 11
 Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.3 Page 3 of 11




5. Venue lies properly in this U.S. District Court because the Defendant can be found here

   (and their "nerve center" is present here) pursuant to 28 U.S.C. § 1391. Plaintiff also

   consents to the personal j urisdiction of this court.


                                       THE PARTIES:
6. Plaintiff CLINTON STRANGE is an adult individual residing at the address of:
                                    CLINTON STRANGE
                                  7021 WINBURN DRIVE
                                 GREENWOOD, LA 71033
7. Defendant CLEAR LINK TECHNOLOGIES, LLC d/6/a USDIRECT is a Utah Domestic

   Limited Liability Company that engages in telephonic marketing of AT&T/DirecTV's

   products, goods, and services. The Defendant can be properly served by their registered

   agent on file with the Utah Secretary of State at the following address:


                                     MATTHEW LOWE
                        e/o: CLEAR LINK TECHNOLOGIES, LLC
                          5202 W DOUGLAS CORRIGAN WAY
                                  Salt Lake City, UT 84116
                            THE FACTUAL ALLEGATIONS:

                                         SECTIONI:

           THE ALLEGED BACKGROUND PRECEEDING THE CALLS

8. Defendant entered into a written contract, mise, and or agreement (preceding the dates in

   which Plaintiffwas harmed) with DirecTV and or affiliates (AT&T / DirecTV) to sell

   DirecTV residential services to U.S. Consumers Nationwide.

9. Defendant's privacy policy (last updated December 12, 2019) states (under the section

   captioned as "TELEMARI(ETING") that they utilize an Automatic Telephone Dialing




                                          Page 3 of 11
 Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.4 Page 4 of 11




   System (ATDS) and utilize pre-recorded voice messages. [Ref priv policy pg 7/9 top@

   https:/www.usdirect.com/privacy-policy - page last visited 06/25/2020 [See Exhibit A]

10. Defendant responded to a consumer Better Business Bureau ("BBB") complaint on

   11/02/2017 indicating that the Defendant's primary forms ofmarketing AT&T/DirecTV

   Services are exclusively "over the internet and telephone" [See Exhibit B].


                                       SECTIONII:
THE ALLEGED CALLS THAT WERE WILLFUL AND KNOWINGLY PLACED TO
              PLAINTIFF'S REGISTERED CELLPHONE

11. Defendant is or reasonably should be aware of Plaintiff s claims in this action as he

   represents that he served them with a notice of claim prior to filing of the lawsuit) [See

   Exhibit C].

12. On 11/08/2019 at 12:53 CST-while Plaintiffwas at his residence in Caddo Parish, LA

   Defendant (or an entity acting directly on behalf of the Defendant) placed an autodialed

   and or pre-recorded voice call to his (Plaintiff s) cellphone number 318-423-5057 that

   played a pre-recorded voice message that said" This is a courtesy cal/for AT&T and

   DIRECTV customers. We have a promotion running, in which we are helping our

   customers dropping down their monthly bills. So, ifyou are not happy with bills and

   wanna lower your bills, press one. Ifyou wanna be taken offthe list, press two. Ifyou

   wanna speakwith one of our promotional specialists, please press zero." Defendant's

   agent "Andrew" disconnected the call before the Plaintiff was "vetted" as a prospective

   "lead" for Defendant's offer.

13. On 11/09/2019 at 13:25 CST- while Plaintiffwas at his residence in Caddo Parish, LA

   Defendant (oran entity acting directly on behalf ofthe Defendant) placed an autodialed

   and or pre-recorded voice call to his (Plaintiff s) cellphone number 318-423-5057 that


                                         Page 4 of 11
Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.5 Page 5 of 11




   played a pre-recorded voice message that said" This is a courtesy cal/for AT&T and

   DIRECTV customers. We have a promotion running, in which we are helping our

   customers dropping down their monthly bills. So, ifyou are not happy with bills and

   wanna lower your bills, press one. Jfyou wanna be taken ojfthe list; press two. Jfyou

   wanna speak with one of our promotional specialists, please press zero." Defendant's

   agent "Nick" disconnected the call before the Plaintiff was "vetted" as a prospective

   "lead" for Defendant's offer. Nick did misrepresent Defendant's true relationship with

   AT&T/DirecTV.

14. On 11/22/2019 at 17 :40 CST- while Plaintiff was at his temporary residence residence in

   Dallas, Texas the Defendant phoned the Plaintiffvia an ATDS that played a pre-recorded

   voice message that interrupted Plaintiffs meal / Snack time with his Mother (a Family

   member). Plaintiff answered the call that was placed to his cellphone number 318-423-

   5057 anda pre-recorded voice message played stating "This is a courtesy cal/for AT&T

   and DIRECTV customers. We have a promotion running, in which we are helping our

   customers dropping down their monthly bills. So, ifyou are not happy with bills and

   wanna lower your bills, press one. Jfyou wanna be taken ojfthe list, press two. Jfyou

   wanna speak with one of our promotional specialists, please press zero.", The Plaintiff

   answered the call and spoke to an agent who failed to identify his "name" but did state that

   he was calling on behalf of AT&T / DirecTV. Plaintiffreiterated his do-not-call request to

   that person and has since received no further calls that he can plausibly connect to the

   Clear Link / USDIRECT Defendants (named in this action at this time - This statement

   excludes AT&T / DirecTV and their holdings affiliates & subsidiaries).




                                        Page 5 of 11
 Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.6 Page 6 of 11




                                        SECTION 111:

               THE ALLEGED REQUESTS FOR THE CALLS TO STOP

 15. Plaintiff filed a claim with AT&T/DirecTV regarding the calls through AT&T's Office for

    Dispute Resolution prior to the offending calls on or around October 2019.

 16. Plaintiff requested that these calls stop because he hates unsolicited autodialed calls that

    play telemarketing pre-recorded voice messages because they exhaust the Plaintiff s time

    (waste his time) and are a nuisance andan annoyance and the calls placed to his cellphone

    trespass on the Plaintiff s Louisiana Chattel and deplete the Plaintiff s cellphone battery

    by causing his cellphone to illuminate, vibrate, and chime and also cost Plaintiff minutes

    off his monthly Verizon Wireless Cellphone plan.


                                        SECTION IV:
           THE PLAINTIFF'S ATTEMPTS TO MITIGATE HIS DAMAGES

 17. Plaintiff registered his cellphone number (318) 423-5057 on the FTC Do-not-call registry

    and the Louisiana DNC Program Registry over 31 days prior to the calls listed and or

    documented.

 18. Plaintiff made numerous complaints with AT&T's Office ofthe President (regarding these

    calls) prior to the cessation of the calls made by Defendant.

 19. Plaintiffvoiced a Don't call request (or alternatively what should have been construed as a

    Don't call request) during the calls to Defendant's agents.


                         THE COUNTS & CAUSES OF ACTION:

                                           COUNTI:

VIOLATIONS OF 47 use 227(b) -AUTODIALED CALLS TO A CELLPHONE THAT
                   PLAYED A PRERECORDED VOICE

 20. Plaintiff incorporates all the foregoing paragraphs as though the same were set forth at

    length herein.

                                           Page 6 of 11
  Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.7 Page 7 of 11




 21. All of the Defendant' s 3(Three) documented calls played a pre-recorded voice message

    that was pre-authorized by the Defendant. This conduct shows that Defendant's conduct

    was pre-meditated and also willful and knowingly carried out.

 22. The Plaintiff represents that based on these set of facts that the Court (or trier offact)

     should find that Defendant willfully & knowingly violated this section of the TCP A and

    award Plaintiff damages of $1500.00 per violation under this Count. There were Three

     such violations that total $4,500.


                                           COUNTII:
                           VIOLATIONS OF 47 USC 227(c)(5)(C)
UNSOLICITED CALLS TO A NUMBER REGISTERED ON THE FEDERAL D0-NOT-
                           CALL LIST
 23. Plaintiff incorporates all the foregoing paragraphs as though the same were set forth at

     length herein. Plaintiff uses his cellphone residentially for medi cal and home

     entertainment purposes (i.e .... Google Chromecast content streaming to his home

     television set, a bedside alarm clock a cooking timer for (18 minutes rice -22 minutes

     cornbread 4-years Donald Trump), and V .A. Medicai connectivity through the "vetsapp"

     to his Medicai and V A Mental Health practitioners.

 24. Plaintiff s cellphone # 318-423-5057 has been registered on the Federal Do-Not-Call List

     since Jan 3. 2018 and on the State of Louisiana Do-Not-Call- Program Registry since

     August 8, 2018.

 25. Plaintiff represents to the Court that Defendant never had consent to place these calls as

     referenced above. The Defendants contracted with a third party to place calls via an ATDS

     on their behalf, broadcast a pre-recorded voice message as referenced above, and display

     Defendant's Caller ID information in conjunction with the calls.


                                            Page 7 of 11
Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.8 Page 8 of 11



26. Plaintiff alleges that based on these set or'facts that the Court (or trier of fact) should find

   that Defendant willfully & knowingly violated this section of the TCP A and award

   Plaintiff damagcs of $1500.00 per violation under this Count. There were Three such

    violations that total $4,500.


                                          COUNTIII:
PRIVATE RIGHT OF ACTION UNDER UTAH'S TELEPHONE ANO FACSIMILE
                   SOLICITATION ACT OF 2003
    Utah Telephone and Facsimile Solicitation Act, Utah Code Ann. §§ 13-25a-107
27. Plaintiff incorporates all the foregoing paragraphs as though the same were set forth at

    length herein.

28. When Defendant's telemarketers lied to (and or deceived) Plaintiff about their true

    identity it made it difficult or alternatively impossible to communicate a proper cease and

    desist demand outside of an oral request.

29. The fact that the calls were authorized by and or placed on Defendant's behalf makes them

    liable to the Plaintiff for damages under this count (cause of action).

30. Plaintiff alleges that Defendant intentionally, willfully, and knowingly violated Utah Code

    Ann. §§ 13-25a-107 by offering services as defined by 13-25a-102(7)(c)(l) to a consumer

    by means ofanATDS as defined by Utah Code Ann. §§ 13-25a-102 (2)(A)(ii) on

    11/08/2019.

31. Plaintiff alleges that Defendant intentionally, willfully, and knowingly violated Utah Code

    Ann. §§ 13-25a-107 by offering services as defined by 13-25a-102(7)(c)(l) to a consumer

    by means of an ATDS as defined by Utah Code Ann. §§ 13-25a-102 (2)(A)(ii) on

    11/09/2019.




                                           Page 8 of 11
 Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.9 Page 9 of 11




32. Plaintiff alleges that Defendant intentionally, willfully, and knowingly violated Utah Code

   Ann. §§ 13-25a-107 by offering services as defined by 13-25a-102(7)(c)(l) to a consumer

   by means of an ATDS as defined by Utah Code Ann. §§ 13-25a-102 (2)(A)(ii) on

   11/22/2019.

33. Plaintiff alleges that Defendant intentionally, willfully, and knowingly violated Utah Code

   Ann. §§ 13-25a-107 by offering services as defined by 13-25a-102(7)(c)(l) to a consumer

   by means of an ATDS as defined by Utah Code Ann. §§ 13-25a-102 (2)(A)(iii)

34. Plaintiff alleges that on November 8, 2019 at 12:53pm CST Defendant intentionally,

   willfully, and knowingly violated Utah Code Ann. §§ 13-25a-107 by offering services as

   defined by 13-25a-102(7)(c)(l) to a consumer by means of an ATDS as defined by Utah

   Code Ann. §§ 13-25a-102 (2)(A)(iii).

35. Plaintiff alleges that on November 9, 2019 at 1:25pm CST Defendant intentionally,

   willfully, and knowingly violated Utah Code Ann. §§ 13-25a-107 by offering services as

   defined by 13-25a-102(7)(c)(l) to a consumer by means of an ATDS as defined by Utah

   Code Ann. §§ 13-25a-102 (2)(A)(iii).

36. Plaintiff alleges that on November 22, 2019 at 5:40pm CST Defendant intentionally,

   willfully, and knowingly violated Utah Code Ann. §§ 13-25a-107 by offering services as

   defined by 13-25a-102(7)(c)(l) to a consumer by means of an ATDS as defined by Utah

   Code Ann. §§ 13-25a-102 (2)(A)(iii).

37. Plaintiff is a "person" who has received two or more telephone solicitations or facsimile

   advertisements from the same individual or entity that:(A) violates this chapter; or (B)

   violates Title 47 U.S.C. 227; and (ii) the person, following the first telephone solicitation




                                         Page 9 of 11
Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.10 Page 10 of 11



   or facsimile advertisement, notified the sender of the person's objection to receiving the

   telephone solicitation or facsimile advertisement:

38. (2) Ina suit brought under Subsection (1 ): (a) a person may: (i) recover the greater of $500

        or the amount of the pecuniary loss, if any; (ii) recover court costs and reasonable

    attorneys' fees as determined by the court; and (iii) seek to enjoin any conduct in violation

      ofthis chapter; and (b) the court may award a person treble the amount ofthe person's

            pecuniary loss, if the court finds that a violation was knowing and willful.

39. Plaintiff alleges that Defendant Willfully & Knowingly violated at least 6 (six) parts

   under this Utah statute and prays for $1,500 in damages per violation - Totaling $9,000

   (Nine Thousand Dollars).




                                         Page 10 of 11
 Case 2:20-cv-00828-DBP Document 1 Filed 11/19/20 PageID.11 Page 11 of 11




                                THE PRAYER FOR RELIEF:

  40. WHEREFORE, the Plaintiff respectfully prays that the eourt will find Defendant liable

       to Plaintiff for damages and subsequently award the Plaintiff damages against the

       Defendant in the amount of $18,000 (Eighteen Thousand U.S. Dollars) based on the

       foregoing broken down simply as below:

   •   Three (3) 47 use 227(c)(5)(e) Willful & Knowing Do Not ean Violations ($4,500)

   •   Three Willful & Knowing (3) 47 use 227(6) ATDS ealls (pre-recorded Voice calls to a

       cellphone) Violations ($4,500)

   •    (6) Six Utah Telephone and Facsimile Solicitation Act, Utah eode Ann. §§ 13-25a-107

       Violations ($9,000)

   •   Total violations of $18,000.00 (Eighteen Thousand U.S. Dollars)

   •   Plus, award Plaintiff iniunctive relief, costs, interest, and fees along with such other and

       further relief the court deems necessary, just, & proper.


:esp~S:¡,
elinton Strange                                       Dated
7021 Winburn Drive
Greenwood, LA 71033
318-423-5057
parsmllc@gmail.com




                                           Page 11 of 11
